GARDINER, Justice ad hoc.
Following issuance of a writ of certio-rari and submission of the case, but before determination of the matter, relator Leon D. Hubert, Jr., filed a motion stating that he no longer sought to occupy the position of Judge of Division E of the Civil District Court for the Parish of Orleans; that therefore the cause has become moot; and praying that it be dismissed.
For the above reason it is ordered that the writ issued herein be recalled, rescinded and set aside, and that the case be dismissed.
VIOSCA, J., recused.